 

 

 

IN THE UNITED STATES DISTRICT COURT FOR THE |
SOUTHERN DISTRICT OF GEORGIA AUG <7 AM 9: 44

DUBLIN DIVISION
ever AA QU2WO .

ARCHIE JOEL CHAMPION, III, ® bs
* SO. DIST. OF GA.
Appellant, *
*
Vv. * CV 319-029
*
MORRIS BANK and THE MERCHANT *
AND CITIZENS BANK, *
*
Appellees. Bs
*
ORDER

This interlocutory appeal requires the Court to decide how
quickly after the expiration of the objection deadline a bankruptcy
court must enter a discharge order to comply with Federal Rule of
Bankruptcy Procedure 4004(c)’s requirement that discharge be
entered “forthwith.” Before that question can be addressed,
however, the Court must determine whether Appellant-Debtor Archie
Joel Champion III may appeal the Bankruptcy Court’s interlocutory
order denying his motion for entry of discharge. For the reasons
set forth below, the motion for leave to appeal (doc. no. 1-6) is
GRANTED.

On September 28, 2017, Appellant-Debtor Archie Joel Champion
III (“Debtor”) filed a Chapter 7 petition in the Bankruptcy Court
for the Southern District of Georgia, Dublin Division. The meeting

of creditors required by 11 U.S.C. § 341 was held on November 13,

 
 

 

2017, and later continued until December 11th. (Bankr. Doc. Nos.
5, 14.)1} Morris Bank and Merchant and Citizens Bank (collectively,
the “Banks”) are both creditors in this case. Before the January
12, 2018 objection deadline, Debtor and the United States Trustee
agreed to multiple consent orders to file objections to discharge
or motions to dismiss; the final deadline was June 11, 2018.
(Bankr. Doc. Nos. 22, 40, 44.) The Banks, however, were not
parties to the consent orders.

On June 14, 2018 — three days past the Trustee’s final
objection deadline — the Banks filed identical motions to dismiss
under 11 U.S.C. § 707(a). (Bankr. Doc. Nos. 46, 47.) The Banks’
motions argued there was cause to dismiss Debtor’s petition because
he failed to disclose material income and assets, made
misrepresentations in his bankruptcy schedules, had surplus income
to pay creditors, and filed his petition only to frustrate and
prejudice creditors. Four days later, on June 18th, Debtor filed
a motion requesting entry of discharge. (Bankr. Doc. No. 51.)
The Bankruptcy Court subsequently held a telephone hearing
regarding Debtor’s motion and requested additional briefing.
Ultimately, the Bankruptcy Court denied Debtor’s request for entry
of discharge because the Banks’ § 707(a) motions to dismiss were

pending.

 

1 These documents refer the Bankruptcy Court docket, case number 17-30330.

2

 
 

 

In a March 28, 2019 Order and Opinion, the Bankruptcy Court
relied on Rule 4004(c)(1)(D) to conclude that a pending § 707 (a)
motion to dismiss prevented entry of discharge. The Bankruptcy
Judge reasoned that Rule 4004(c)’s requirement that a discharge be
entered “forthwith” did not require immediate entry of discharge
upon the expiration of the objection deadline. Rather, “forthwith”
meant “as soon as practicable” under Eleventh Circuit caselaw.
Further, the Bankruptcy Court concluded the Rules proscribed no
deadline to file a § 707(a) motion to dismiss. Therefore, the
three-day gap period between the end of the objection deadline and
the Banks’ § 707(a) motions to dismiss did not violate Rule
4004(c)’s requirement to enter discharge “forthwith”.

Before reaching the merits of the appeal, the Court must first

determine whether it has jurisdiction to hear the interlocutory

appeal. District courts have appellate jurisdiction over both
final and interlocutory orders of bankruptcy courts. 28 U.S.C.
§ 158(a). However, interlocutory appeals may only be heard with
leave of the district court. Id. To decide whether to hear an

interlocutory appeal, district courts employ the same standard
used by circuit courts of appeals under 28 U.S.C. § 1292(b).

See In re Charter Co., 778 F.2d 617, 620 n.5 (11th Cir. 1985).

 

Under this standard, the appellant must show there is (1) a
controlling question of law; (2) over which there is substantial

ground for difference of opinion; and (3) the immediate resolution

 
 

 

of the issue would materially advance the ultimate termination of

the litigation. 28 U.S.C. § 1292(b); Laurent v. Herkert, 196 F.

 

App’x 771, 772 (11th Cir. 2006). Interlocutory orders should be
appealed sparingly, consistent with the policy against piecemeal
appeals and considerations of judicial economy. See McFarlin v.

Conseco Servs., LLC, 381 F.3d 1251, 1259 (lith Cir. 2004).

 

A controlling question of law is one that presents “an
abstract legal issue or what might be called one of ‘pure’ law”
where the appeals court can decide the issue “quickly and cleanly”
without having to delve beyond the surface of the record. Id. at

1258 (citing Ahrenholz v. Bd. of Tr. of the Univ. of Ill., 219

 

F.3d 674, 676-77 (7th Cir. 2000)). Generally, a question of law
under § 1292(b) includes “the meaning of a statutory or
constitutional provision, regulation, or common law doctrine” and
“does not mean the application of settled law to fact.” Id.

Here, the Court must determine the meaning of “forthwith”
under Rule 4004(c). Interpreting the meaning of bankruptcy rules
and statutes is a “pure” question of law. See id. Further, this
question does not require the Court to study the factual record of
the case; rather the Court need only consider a handful of dates
relevant to the issue.

Next, there must be substantial ground for difference of
opinion on the issue. To satisfy this element, the movant must

show that courts interpret the relevant legal principles

 
 

 

differently. In re Pac. Forest Prods. Corp., 335 B.R. 910, 922

 

(S.D. Fla. 2005). A difficult ruling or a lack of authority on
the issue will not satisfy the movant’s burden. Id. In reviewing
the relevant authority, a court may consider cases from within and
beyond the circuit in which it sits. Id. (citing In re Lykes Bros.
S.S. Co., 200 B.R. 933, 938 (M.D. Fla. 1996)}).

The parties’ appellate briefs cite many cases to support their
respective positions. The Banks focus on In re Coggin, 30 F.3d

1443 (11th Cir. 1994), abrogated on other grounds by Kontrick v.

 

Ryan, 540 U.S. 443 (2004). In that case, the Eleventh Circuit
interpreted “forthwith” to mean “as soon as practicable after the
passage of the bar date.” Id. at 1449. Preceding that language,
the Eleventh Circuit approvingly cited Black’s Law Dictionary
defining “forthwith” as “immediately; without delay; directly;
within a reasonable time under the circumstances of the case;
promptly and with reasonable dispatch.” Id. (citing Black’s Law
Dictionary 654 (6th ed. 1990)). However, the precise issue on
appeal in Coggin concerned a motion for extension under Rule
4004 (b). Thus, although the Eleventh Circuit held “forthwith”
means “as soon as practicable,” Coggin did not consider the effect
of a § 707(a) motion to dismiss filed after the objection deadline
but before entry of discharge.

Debtor cites multiple cases to support his contention that

“forthwith” means “immediately.” The First Circuit case In re

 
 

 

Rosado, 2011 WL 4572021 (B.A.P. ist Cir. Aug. 10, 2011), held the
bankruptcy court erred by not entering discharge at the expiration
of the deadline to object because none of the exceptions listed in
Rule 4004(c) existed at the deadline. Id. at *3. The bankruptcy
court postponed entry of discharge based on the creditors’ pending
adversary complaints seeking an exception to discharge of
particular debts under § 523. Id. at *1l. The appeals panel
determined that was an abuse of discretion because such complaints
are not grounds to deny entry of discharge under Rule 4004(c).
Id. Notably, however, the creditors in Rosado also filed a
§ 707(a) motion to dismiss after the expiration of the deadline to
object, but before discharge was entered. Id. at *1~-2.

Debtor also cites In re Emery, 132 F.3d 892 (2d Cir. 1998),
where the Second Circuit criticized delaying entry of discharge
past the objection deadline because it contravened Congress's
intent. Id. at 896. Specifically, the Second Circuit held “a gap
period is the direct result of the inability of the bankruptcy
court system to comply with Rule 4004(c)’s mandate that a discharge
be entered ‘forthwith’ after a bar date has passed.” Id.

Last, in the Ninth Circuit case In re Dietz, 914 F.2d 161
(9th Cir. 1990), the appeals court affirmed the bankruptcy court’s
decision to deem the discharge entered at the end of the objection
period, even though the bankruptcy court never formally entered a

discharge. Id. at 164. By doing so, “the court acted consistently

 
 

 

with the spirit of the bankruptcy rules, which contemplate that
discharge is effective immediately upon expiration” of the
objection deadline. Id. However, both Emery and Dietz concerned
actions to revoke discharge under § 727{d), not the effect of a §
707 (a) motion to dismiss.

The Court is unable to find any case that specifically
addresses whether a § 707(a) motion to dismiss filed after the
objection deadline but before discharge is entered prevents a
bankruptcy court from entering discharge. The cases cited above
interpreting Rule 4004(c)’s “forthwith” requirement arose under
different procedural backgrounds from this case but’ are
nevertheless instructive to the issue raised in this appeal. These
cases reveal a difference of opinion as to whether “forthwith”
means immediately or some longer period of time. Accordingly, the
Court concludes there is substantial ground for difference of
opinion on the meaning of “forthwith” under Rule 4004({c).

Finally, the third § 1292(b) prong requires that the
resolution of the appeal materially advance the ultimate
termination of the litigation. Generally, “{iJt means that
resolution of a controlling legal question would serve to avoid a
trial or otherwise substantially shorten the litigation.”
McFarlin, 381 F.3d at 1259. Other courts have recognized that
“compelling grounds for granting interlocutory appeals exist when

reversal of the issue on appeal would dispose of the entire

 
 

 

bankruptcy case.” Figueroa v. Wells Fargo Bank N.A., 382 B.R.

814, 825-26 (S.D. Fla. 2007) (citing In re Pac. Forest, 335 B.R.

 

at 924).

Here, the third prong is easily satisfied. The resolution of
the appeal could potentially advance the bankruptcy case by
requiring the entry of discharge. If the Court determines the
bankruptcy court erred by denying Debtor’s request for entry of
discharge because of the § 707(a) motion to dismiss, then the
motion to dismiss would be deemed moot. At that point, Debtor
would be entitled to a discharge thereby substantially shortening
the litigation. Simply stated, reversal of the issue on appeal
would require entry of discharge for Debtor and accelerate the
final disposition of his bankruptcy case.

Based on the foregoing, Debtor has satisfied all three
§ 1292(b) elements. Accordingly, his motion for leave to appeal
(doc. no. 1-6) is GRANTED. The Court will enter an order
addressing the merits of the appeal as soon as practicable.

ORDER ENTERED at Augusta, Georgia, this 7 day of August,

2019.

STATES DISTRI

 

 
